Title: To Benjamin Franklin from [Henry] Hope, [June? 1766]
From: 
To: 


Gentlemen
from home Wednesday. [June? 1766]
We humbly ask your pardon for not waiting on you ourselves, if it had been possible for either of us, it would not have been ommitted; That however we may enjoy the happiness of your agreable Company, we kindly begg the favour of Seing you att dinner to morrow, your cordiall acceptance will very much oblige Gentlemen, Your most obedient humble Servants
[The?] Hopes
We dine att 2 aClock
 
Addressed: To Benjamin Franklyn Esqr
Endorsed: Messrs Hope Amsterdam
